Citation Nr: 1739116	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  16-05 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for migraine headaches.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Son

ATTORNEY FOR THE BOARD

S.N. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to October 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a February 2012 rating decision, the RO granted service connection for migraines and assigned a 30 percent disability rating effective June 15, 2011, (the date of the claim).  In a subsequent October 2012 rating decision, the RO continued the 30 percent rating for the Veteran's migraine disability following receipt of a medical opinion regarding the severity of her claimed disabilities.  In October 2012, the Veteran filed a notice of disagreement (NOD) with the October 2012 rating decision.  The RO issued a statement of the case (SOC) in December 2015 and the Veteran filed a substantive appeal in June 2016.

In December 2015, the RO issued an SOC for the issue of entitlement to a rating in excess of 20 percent for left leg radiculopathy.  Although the Veteran expressed a desire to be reevaluated in an October 2012 statement, she did not perfect an appeal of the claim of entitlement to an increased rating for left leg radiculopathy.  A June 2016 VA correspondence shows that the Veteran was informed that this issue was, in fact, not on appeal, and was advised to file an appeal.  A claim for increase was filed in March 2017.  As such, the issue has not been certified for appellate consideration and jurisdiction over the claim remains with the RO.

A Board hearing was held in July 2017, where the Veteran testified as to the issues of increased rating for migraines and TDIU; a transcript of which is of record.

The Board recognizes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence suggests that the Veteran may be unemployable at least in part due to her service-connected migraine headaches, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's migraine headaches have more nearly approximated a disability manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  The evidence of record shows that the Veteran's service-connected disabilities prevent her from obtaining and maintaining a substantially gainful occupation consistent with her educational and occupational background.


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for a rating of 50 percent for migraine headaches have been met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).

2.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law and Regulations

(A) Increased Rating Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. §1155; 38 C.F.R. §4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. §4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. §4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. §4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. §4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluations assigned, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The Veteran's migraine headaches are currently evaluated under 38 C.F.R. §4.124a, Diagnostic Code (DC) 8100, specifically applicable to migraines.  In particular, her migraine headaches are evaluated as 30 percent disabling from June 15, 2011.  However, for the reasons discussed below, the Board finds that the Veteran is also entitled to the maximum schedular 50 percent rating for migraine headaches under DC 8100. 

Under DC 8100, a 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over last several months, and a maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. §4.124a.

(B) TDIU Legal Criteria

TDIU is assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. §1155; 38 C.F.R. §3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §3.341 , 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities and there is either one disability ratable at 60 percent or more, or, if more than one disability, at least one disability is ratable at 40 percent or more and the multiple service connected disabilities combine to a disability rating of 70 percent or greater.  See 38 C.F.R. §4.16 (a).  For these purposes, disabilities of common etiology are considered a single disability.  Id. 

For a Veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16 (a), Van Hoose v. Brown, 4 Vet. App. 361 (1993).

III.  Analysis 

(A) Initial Rating for Migraine Headaches

Currently, the Veteran is assigned a 30 percent disability rating for migraine headaches under DC 8100, effective June 15, 2011.

Although the Veteran's service treatment records pre-date the appellate period, the Board finds that they are nonetheless probative as to the nature and character of the types of headaches she was experiencing since her October 1995 discharge from service.  Service treatment records document treatment for headaches in February 1995 following a motor vehicle accident.  Post-service treatment records suggest she has struggled with migraine headaches continuously since her in-service head injury.  

During the initial December 2011 private medical examination, the Veteran reported severe headaches occurring approximately twice per week, lasting for 30 minutes at a time.  She complained of experiencing nausea, vomiting, photophobia, and blurred vision as a result of her migraine headaches.  She reported an inability to function during these flare-ups.  The examiner provided a diagnosis of migraine headaches with nausea and photophobia.  

Post-service treatment records dated November 2011 to August 2012 document ongoing complaints of chronic migraine headaches occurring on a daily basis and significant memory difficulty.  A November 2011 MRI indicated changes to her frontal lobe volume.  A February 2012 demonstrates the Veteran developed a twitch in her right eye, accompanied by severe headaches, and reported an inability to function without medication.  She reported experiencing a visual attack followed by temporary vision loss.  See February 2012 VA treatment record.  

In September 2012, an addendum opinion was provided by the December 2011 examiner.  It was opined that the Veteran's headaches are prostrating, as supported by her contention that she is "unable to do anything," as well as her accompanied symptoms of photophobia, nausea, vomiting, and blurred vision.  It was opined that her pain subsides upon taking medication, allowing the return of blood flow to the brain.

Post-service treatment records from November 2012 to February 2017 document ongoing complaints of chronic migraines, increasing in severity.  Specifically, a November 2012 VA treatment record notes complaints of migraines occurring 2 to 3 days per week.  In May 2013, the Veteran reported complaints of an increased frequency of migraines with radiating pain and facial numbness.  Complaints of photophobia and phonophobia persist throughout the history of her medical treatment.  Treatment records reveal ongoing complaints of memory deficiency and difficulty finding words.  See November 2013, May 2015 VA treatment records.

In June 2016, the Veteran's treating physician opined that her disability has progressively worsened, indicating problems with word-finding, memory, and day-to-day executive functions, as well as increased apathy.  The Veteran was diagnosed with mild neurocognitive disorder (mild cognitive impairment-nonamnestic) due to a suspected language frontotemporal dementia process that is neurodegenerative, and ultimately terminal.

She was afforded a VA examination in March 2017, at which time she contended her severe headaches have persisted since her motor vehicle accident while in service.  She expressed an onset of speech and writing difficulties in 2012, and headaches occurring daily with a "piercing pain," nausea, vomiting, sound and light disturbance, and fatigue.  The examination report notes near constant head pain on the left side of her head with migraines occurring once every month.  Symptoms associated with her headaches include nausea, vomiting, sensitivity to light and sound, changes in vision, and sensory changes.  She was reported to have prostrating and prolonged attacks of migraines productive of severe economic inadaptability.  The examiner noted that the Veteran has been unable to work for the previous 15 months due to severe pain and difficulty concentrating, further noting her prostrating migraine attacks occur at least weekly, resulting in confinement to her bed for several days.

During her July 2017 Board hearing, the Veteran testified that she suffers from headaches on a daily basis and is limited in her ability to perform daily activities such as cooking and driving.  She further contended that her prescribed migraine medication contributes to her memory loss.  She reported an inability to work due to her severe pain. 

The Board finds the functional impact remarks of both the December 2011 and March 2017 examinations support a finding that the Veteran's headaches could be considered productive of severe economic inadaptability.  Specifically, the March 2017 VA medical examiner characterized the Veteran's migraines as "prostrating and prolonging attacks of migraines productive of severe economic inadaptability."

Given the evidence of record, both lay and medical, that exists of demonstrating the frequency and severity of headaches since service, as well as the most recent March 2017 VA examination that expressly describes her symptoms as "very frequent prostrating and prolonged attacks of migraine headache pain," the Board resolves reasonable doubt in the Veteran's favor and finds that her headaches more nearly approximate the criteria consistent with the maximum 50 percent rating under DC 8100.  As such, a 50 percent rating is granted throughout the appeal period.

(B) Entitlement to TDIU

The Veteran submitted her claim for a total disability rating based on individual unemployability in February 2017.  The Board finds that benefit is warranted.

Here, service connection has been established for migraine headaches, rated at 50 percent; intervertebral disc syndrome with degenerative arthritis and degenerative disc disease of lumbar spine, rated at 20 percent; left leg L5-S1 radiculopathy, sciatic nerve, rated at 20 percent; and right leg radiculopathy, sciatic nerve, rated at 10 percent.  Her combined evaluation is 70 percent.  

With respect to the merits of the underlying claim, the Board notes that unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  See Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  See Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294   (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  In determining whether the Veteran is entitled to a TDIU, neither nonservice-connected disabilities, nor advancing age may be considered.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the evidence of record reflects the Veteran is a trained clinical nurse.  The record also reflects that she was employed as a clinical nurse of pediatrics since January 1998 and served as an RN adjunct instructor from August 2011 to May 2014.  She has been self-employed as a healthcare provider since 2006.  However, the evidence, to include records from the Social Security Administration (SSA) and Internal Revenue Service (IRS) tax returns, reflect that she has not engaged in substantially gainful employment since December 2014.

The Board observes that the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose, supra.

In the present case, the record demonstrates that the Veteran would be restricted to the types of employment she could pursue in light of her service-connected disabilities.  For example, the SSA determined in a December 2015 decision that the Veteran had the residual functional capacity to perform the full range of light work, emphasizing her migraines, memory and language deficiencies, and her neurocognitive disorder in making this determination.  However, it was further opined that the Veteran does not have work skills that are transferable to other occupations and has been unable to perform past relevant work since February 1, 2015.  The Board notes it is not bound by this determination, but it is evidence to be taken into consideration.  Moreover, the SSA's determination is supported by various medical records which evaluated the Veteran and indicate various limitations to include restricted movement due to back pain and radiculopathy, as well as severe migraines accompanied by blurred vision, dizziness, sleep deprivation, and nausea.

The Veteran contends that she had to decrease her work hours significantly to 2 to 3 hours per week due to severe migraines, back pain, and radiculopathy, eventually leading to the closing of her practice.  See March 2014 SSA Benefits Application, February 2017 TDIU Claim.  This was in large part due to severe pain from her migraine headaches, nausea, memory deficiencies, and difficulty concentrating.  See June 2016 Substantive Board Appeal.  In support of her claim, she provided IRS tax returns documenting a gradual decrease in annual gross income from approximately $75,000 in 2007 to approximately $4,000 in 2014.  

The Board recognizes that the Veteran is currently unemployed.  See February 2017 TDIU claim.  Further, a review of the SSA records, the Veteran's lay testimony, and pertinent medical evidence of record indicates that the types of substantially gainful employment opportunities that would accommodate her physical restrictions appear to be inconsistent with her education and work history.  Given the impairment produced by her migraine headaches, together with her back disability, and bilateral leg radiculopathy of the sciatic nerve, it appears that the Veteran would not be capable of more than marginal employment in any type of work setting, whether physical or sedentary.  See Ortiz-Valles v. McDonald, 28 Vet. App. 65, 72 (2016).

Thus, the Board will resolve reasonable doubt in the Veteran's favor and find that she has been unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.  As such, a TDIU is granted for this appeal period.


ORDER

Subject to the laws and regulations governing the payment of monetary awards, entitlement to an initial disability rating of 50 percent for migraine headaches is granted.  

Subject to the laws and regulations governing the payment of monetary awards, entitlement to a total disability rating due to individual unemployability is granted.  



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


